Citation Nr: 0710901	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946 and from May 1948 to February 1951.  He also 
had additional service with the Air National Guard from 1953 
to 1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for a hearing loss disability and service 
connection for tinnitus.  The veteran perfected a timely 
appeal to the decision.  

In August 2005, the veteran's motion to advance the appeal on 
the Board's docket was granted due to advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  

In August 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2006.  


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation.  

2.  Hearing loss disability is not attributable to service.  

3.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in September 2002 and May 2003 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decision.  An additional letter was 
issued in September 2005.  Those letters informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre- 
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
hearing loss and tinnitus, given a prior Board remand, and 
given that he has been provided all the criteria necessary to 
establish service connection, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from January 1943 to February 1946 and from May 1948 to 
February 1951.  The veteran's discharge certificate (DD Form 
214) indicates that his military occupational specialty was 
as an Airplane Maintenance Technician.  The service medical 
records for the first period of service, including the 
November 1942 enlistment examination, as well as the February 
1946 separation examination, are negative for any complaints, 
findings or diagnoses of hearing loss.  In February 1946, 
auditory acuity was reported as 15/15 bilaterally.  An 
enlistment examination, dated in April 1948, revealed 
auditory acuity of 15/15 in both ears.  On the occasion of a 
separation examination in February 1951, the ears were 
reported to be normal with auditory acuity of 15/15 in each 
ear.  

Reports of audiograms performed during his period of National 
Guard Service, dated in January 1972 and October 1973, were 
negative for any complaints, findings or diagnoses of hearing 
loss or tinnitus.  On the occasion of a retirement 
examination from the National Guard in November 1977, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
55
55
LEFT
5
5
0
30
35

The assessment was high frequency hearing loss, right ear.  

The veteran's claim of entitlement to service connection for 
hearing loss and tinnitus (VA Form 21-526) was received in 
September 2002.  Submitted in support of the veteran's claim 
was a statement dated in May 2003, wherein he sated that he 
did not have any exposure to loud noise after he left the 
National Guard in 1978.  The veteran indicated that the real 
noise exposure he suffered occurred while working on P51's 
during World War II; he noted that it was during that period 
of time that his hearing loss and ringing in his ears 
started.  The veteran stated that they had no hearing 
protection as they worked on the planes.  An additional 
statement in support of claim was received in July 2003.  

Also submitted in support of the veteran's claim was the 
report of audiogram performed in May 2003.  It was noted that 
the veteran had a history of aircraft maintenance while in 
the Air Force.  The result of the audiogram was moderate to 
severe sensorineural hearing loss, both ears.  

The veteran was afforded an Audiological evaluation in August 
2003.  The veteran reported difficulty hearing and tinnitus.  
It was noted that the veteran was an aircraft mechanic during 
his periods of active service; the veteran noted that, in 
Florida, he had a fungus in his ears, but it was treated and 
he has not had a problem since then.  The veteran also 
described having constant bilateral tinnitus.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
70
75
LEFT
55
60
65
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  The 
examiner noted that the examination reflects a mild slopping 
to severe sensorineural hearing loss in the right ear and a 
moderately severe sensorineural hearing loss in the left ear.  
Word recognition at MCL is good, bilaterally.  The 
Audiologist stated that the veteran's hearing loss and 
tinnitus were less likely than not related to his active duty 
military service.  


III.  Legal Analysis.

A.  Hearing Loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

To the extent that the veteran has asserted that his hearing 
loss disability is a result of noise exposure during service, 
to include combat, the Board is aware that the veteran is a 
combat veteran.  The record reflects he was awarded the 
Asiatic Pacific Campaign Medal, due to his participation in 
the Asiatic Pacific Theater of Operations.  It was noted that 
the veteran participated in the Air Offensive Japan Ground 
combat in Iwo Jima.  Thus, he is entitled to the application 
of 38 U.S.C.A. § 1154(b) (West 2002).  The statute provides 
the following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

The Board accepts that the veteran was exposed to noise and 
may have experienced decreased auditory acuity during 
service.  As noted, however, he had normal hearing at 
separation from his two periods of active service.  On each 
occasion, acuity was 15/15 in each ear.  See Guray v. West, 
17 Vet. App. 357 (2003) (table).  The first diagnosis of 
hearing loss was initially documented in 1977 during a 
National Guard examination.  Prior to 1977, National Guard 
examinations conducted in 1972 and 1973 disclosed normal 
auditory acuity.  

The veteran is competent to report he noticed hearing loss in 
service.  In fact, the Board accepts that the veteran was 
exposed to noise during service and that he may have 
experienced periods of hearing loss during service.  The 
Board is cognizant of the law that pertains to combat 
veterans.  As noted above, while § 1154(b) considerably 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service, it does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service- 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996)).  Essentially, while 38 U.S.C.A. § 1154 provides 
a factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
while the veteran's history of noise exposure during service 
is not in dispute, the preponderance of the evidence in this 
case demonstrates that the veteran's current hearing loss 
disability is not related to any incident of his period of 
service, to include his exposure to noise.  

The Board notes the veteran has established a current hearing 
loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94%).  The August 2003 VA examination report notes an 
assessment of bilateral high-frequency sensorineural hearing 
loss.  The defect in his claim, however, is a lack of 
probative evidence of a nexus to his service.  Significantly, 
the August 2003 VA examiner specifically stated that it was 
less likely than not that hearing loss is related to noise 
exposure during service.  The Board finds the opinion of the 
VA Audiological examiner to be more probative than the 
veteran's lay opinion, and consistent with the record.  The 
examiner reviewed the claims file.  In addition, the opinion 
is consistent with the repeated 15/15 findings during active 
service and the National Guard records.  

In sum, bilateral hearing loss disability was first shown 
many years post-service and the most probative opinion 
evidence weighs against a nexus between current hearing loss 
and any incident of service.  

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); See also, generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


B.  Tinnitus.

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  38 U.S.C.A. § 1154 (West 2002).  
However, the service medical records are negative for any 
complaints and findings of tinnitus, and the August 2003 VA 
examiner stated that the veteran's tinnitus was unrelated to 
service.  As there is no medical nexus relating the current 
tinnitus to service, service connection is denied.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The Board recognizes that the veteran states that he has 
tinnitus which is due to noise exposure during ground combat 
in Iwo Jima, and accepts that he is competent to report that 
he experienced tinnitus since service.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the Board finds the 
opinion of the VA Audiological examiner to be more probative 
than the veteran's lay opinion and consistent with the 
record.  The examiner reviewed the claims file and noted that 
there was no reference to tinnitus in service medical 
records.  Additionally, the Board notes that the first 
objective reference to tinnitus in any medical records is in 
2003, more than thirty years after separation.  

Even when we accept that he had tinnitus during combat, the 
silence of the record at separation from his first period of 
duty, at entrance to his second period, at the time of 
release in February 1951, at the time of the January 1972 and 
October 1973 National Guard examinations, tends to establish 
that he did not have chronic tinnitus during service and that 
there was no continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) (in a merits context the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity).    

In summary, there is no reliable evidence of a chronic 
tinnitus condition since service and there is a competent 
medical opinion finding that tinnitus is not related to 
service.  The silence of the record in proximity to service 
and no initial report of a post-service onset constitute 
negative evidence.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Thus, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, service connection for tinnitus is denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


